Exhibit 10.1

EXECUTION VERSION

INCREMENTAL AMENDMENT dated as of September 11, 2013 (this “Amendment”), to the
Third Amended and Restated Credit Agreement dated as of March 1, 2013 (as
amended by this Amendment and further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among FREESCALE
SEMICONDUCTOR, INC., a Delaware corporation (the “Borrower”), FREESCALE
SEMICONDUCTOR HOLDINGS V, INC., a Delaware corporation (“Holdings”), FREESCALE
SEMICONDUCTOR HOLDINGS IV, LTD., a Bermuda exempted limited liability company
(“Foreign Holdings”), FREESCALE SEMICONDUCTOR HOLDINGS III, LTD., a Bermuda
exempted limited liability company (“Parent”), the LENDERS (as defined in
Article I of the Credit Agreement) from time to time party thereto and CITIBANK,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as collateral agent for the Lenders (in such capacity,
the “Collateral Agent”), as Swing Line Lender and as L/C Issuer.

A. Pursuant to Section 2.14 of the Credit Agreement, (i) the Borrower may
request Specified Incremental Term Loans by giving written notice of such
request to the Administrative Agent, (ii) the Borrower has given such a written
notice to the Administrative Agent for Specified Incremental Term Loans in an
aggregate principal amount of $800,000,000 (the “Tranche B-5 Term Loans”),
having the terms, and subject to the conditions, set forth herein and in the
Credit Agreement and (iii) the Borrower has requested that the persons set forth
on Schedule 1 hereto and identified as “Tranche B-5 Term Lenders” (the “Tranche
B-5 Term Lenders”) commit to make the Tranche B-5 Term Loans on the Tranche B-5
Incremental Effective Date (as defined in Section 6 hereof). The proceeds of the
Tranche B-5 Term Loans will be used to purchase or otherwise redeem a portion of
the Borrower’s Specified Senior Secured Notes and to pay fees and expenses
related to the transactions contemplated by this Amendment.

B. The Tranche B-5 Term Lenders are willing to make the Tranche B-5 Term Loans
to the Borrower on the Tranche B-5 Incremental Effective Date on the terms and
subject to the conditions set forth herein and in the Credit Agreement.

C. Deutsche Bank Securities Inc., Citigroup Global Markets Inc. and Barclays
Bank PLC will act as joint lead arrangers and joint bookrunners for the Tranche
B-5 Term Loans (in such capacities, the “Arrangers”).

D. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Making of Tranche B-5 Term Loans; Amendments to the Credit Agreement.
(a) Subject to the terms and conditions set forth herein and in the Credit
Agreement, each Tranche B-5 Term Lender severally agrees to make to the
Borrower, on the Tranche B-5 Incremental Effective Date, a Tranche B-5 Term Loan
denominated in Dollars, in a principal amount equal to the amount set forth next
to such Tranche B-5 Term Lender’s name on Schedule 1 (the “Tranche B-5 Term Loan
Commitments”). Amounts borrowed under this Section 1 and repaid or prepaid may
not be reborrowed.

(b) The Tranche B-5 Term Loan Commitment of each Tranche B-5 Term Lender shall
be automatically and permanently reduced to $0 upon the making of such Tranche
B-5 Term Lender’s Tranche B-5 Term Loans pursuant to Section 1(a) hereof.

(c) The proceeds of the Tranche B-5 Term Loans are to be used by the Borrower
solely for the purposes set forth in Recital A of this Amendment and as further
set forth herein.

(d) This Amendment shall constitute an “Incremental Amendment” for all purposes
of the Credit Agreement.

SECTION 2. Amendments to Credit Agreement. Effective as of the Tranche B-5
Incremental Effective Date, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

“Tranche B-5 Incremental Effective Date” means September 11, 2013, which was the
Tranche B-5 Incremental Effective Date under (and as defined in) the Tranche B-5
Incremental Amendment.

“Tranche B-5 Incremental Amendment” means the Incremental Amendment dated as of
September 11, 2013, among the Borrower, Holdings, Foreign Holdings, Parent, the
Subsidiary Guarantors, the Administrative Agent, the Collateral Agent and the
Tranche B-5 Term Lenders.

“Tranche B-5 Term Lender” means a Lender with an outstanding Tranche B-5 Term
Loan.

“Tranche B-5 Term Loans” means the term loans made pursuant to the Tranche B-5
Incremental Amendment, the terms of which are set forth in this Agreement and in
the Tranche B-5 Incremental Amendment.

(b) The definition of the term “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is hereby amended by inserting the words “and Tranche B-5
Term Loans” immediately following the words “Tranche B-4 Term Loans” in clause
(c) thereof.

 

2



--------------------------------------------------------------------------------

(c) The definition of the term “Class” set forth in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting the word “or” in clause (a) thereof
and replacing it with a comma, (ii) inserting the words “or Tranche B-5 Term
Lenders” immediately following the words “Tranche B-4 Term Lenders” in clause
(a) thereof, (iii) deleting the word “or” in clause (c) thereof and replacing it
with a comma and (iv) inserting the words “or Tranche B-5 Term Loans”
immediately before the period at the end thereof.

(d) The definition of the term “Eurocurrency Rate” set forth in Section 1.01 of
the Credit Agreement is hereby amended by inserting the words “or Tranche B-5
Term Loan, in each case” immediately following the words “Tranche B-4 Term Loan”
in clause (y) thereof.

(e) The definition of the term “Facility” set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting the words “the Tranche B-5 Term
Loans,” immediately following the words “the Tranche B-4 Term Loans,” therein.

(f) The definition of the term “Incremental Availability” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting the words “,
or the Tranche B-5 Term Loans made on the Tranche B-5 Incremental Effective
Date,” immediately following the words “on the Third Restatement Effective Date”
therein.

(g) The definition of the term “Loan” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the words “and in the case of the
Tranche B-5 Term Loans, under the Tranche B-5 Incremental Amendment” immediately
following the words “Third Amendment and Restatement Agreement” in the
parenthetical therein.

(h) The definition of the term “Maturity Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the word “and” immediately
before clause (c) thereof and replacing it with a comma, (ii) inserting the
words “and (d) with respect to the Tranche B-5 Term Loans, January 15, 2021”
immediately before the first proviso thereto and (iii) amending and restating
the first proviso thereto in its entirety as follows:

“provided, however, that (i) the date specified in clause (c) hereof will
automatically become December 15, 2017 and (ii) the date specified in clause
(d) hereof will automatically become March 15, 2018, if as of December 1, 2017,
in the case of clause (i) and as of March 1, 2018, in the case of clause (ii),
(x) the Maturity Trigger-Senior Secured Notes has occurred and (ii) the
aggregate principal amount of Specified Senior Secured Notes outstanding on such
date exceeds $500,000,000.

(i) Section 2.05(a)(i) of the Credit Agreement is hereby amended by (i) deleting
the word “and” in the first parenthetical of the first sentence thereof and
replacing it with a comma and (ii) inserting the words “and Tranche B-5 Term
Loans” immediately following the words “Tranche B-4 Term Loans” in the first
parenthetical of the first sentence thereof.

(j) Section 2.05(a)(iv) of the Credit Agreement is hereby amended by
(i) deleting the word “or” immediately before clause (y) thereof and replacing
it with a comma and (ii) inserting the words “or (z) solely in the case of the
Tranche B-5 Term Loans, prior to the first anniversary of the Tranche B-5
Incremental Effective Date,” immediately following clause (y) thereof.

 

3



--------------------------------------------------------------------------------

(k) Section 2.07(a) of the Credit Agreement is hereby amended by (i) deleting
the word “and” immediately before clause (B) thereof and replacing it with a
comma and (ii) inserting the following new clause (C) immediately following the
end of clause (B) thereof:

“and (C) for the ratable account of the Tranche B-5 Term Lenders, on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of December 2013, an aggregate Dollar Amount equal to 0.25% of
the aggregate Dollar Amount of all Tranche B-5 Term Loans outstanding on the
Tranche B-5 Incremental Effective Date, which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05”.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings, Foreign Holdings, the Borrower,
Parent and each other Loan Party hereby represents and warrants to each of the
Lenders (including the Tranche B-5 Term Lenders) and the Administrative Agent
that, as of the Tranche B-5 Incremental Effective Date: (i) this Amendment
(A) has been duly authorized by all necessary corporate or other organizational
and, if required, member or shareholder action of such Person, (B) has been duly
executed and delivered by such Person and (C) constitutes a legal, valid and
binding obligation of such Person enforceable against each of them in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (ii)(A) the representations
and warranties set forth in Article V of the Credit Agreement or in any other
Loan Document are true and correct in all material respects on and as of the
Tranche B-5 Incremental Effective Date, except (x) to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
and (y) that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects,
subject to clause (x) above, on and as of such date and (B) after giving effect
to this Amendment and the transactions contemplated hereby, no Default or Event
of Default has occurred and is continuing.

SECTION 4. Tranche B-3 Term Loans. The Borrower hereby acknowledges and agrees
that pursuant to Section 2.14(a) of the Credit Agreement, effective upon the
making of the Tranche B-5 Term Loans on the Tranche B-5 Incremental Effective
Date, the Applicable Rate with respect to the Tranche B-3 Term Loans shall
automatically be increased to 3.75% for Eurocurrency Rate Loans and 2.75% for
Base Rate Loans.

SECTION 5. Other Agreements. Each Tranche B-5 Term Lender hereby agrees with the
Borrower and the Administrative Agent that: (i) such Tranche B-5 Term Lender
will deliver the tax forms and certificates required to be delivered by a Lender
(including, if applicable to such Tranche B-5 Term Lender, a Foreign Lender)
under Section 10.15 of the Credit Agreement, on or before the date such Lender
becomes a Tranche B-5 Term Lender under the Credit Agreement and (ii) such
Tranche B-5 Term Lender has delivered or will promptly deliver to the
Administrative Agent a completed Administrative Questionnaire.

 

4



--------------------------------------------------------------------------------

SECTION 6. Effectiveness. Each of (i) this Amendment and (ii) the obligations of
each Tranche B-5 Term Lender to make a Tranche B-5 Term Loan hereunder shall
become effective as of the first date (such date being referred to as the
“Tranche B-5 Incremental Effective Date”) that each of the following conditions
shall have been satisfied or waived in accordance with the terms of the Credit
Agreement:

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of
(i) Holdings, (ii) Foreign Holdings, (iii) the Borrower, (iv) Parent, (v) each
Other Parent Guarantor, (vi) each other Guarantor and (vii) each Tranche B-5
Term Lender;

(b) the Administrative Agent shall have received a Committed Loan Notice with
respect to the Tranche B-5 Term Loans, duly executed and delivered by the
Borrower at least three Business Days prior to the Tranche B-5 Incremental
Effective Date;

(c) The Borrower shall have delivered, or substantially concurrently with the
funding of the Tranche B-5 Term Loans on the Tranche B-5 Incremental Effective
Date shall deliver, an irrevocable notice of redemption with respect to
Specified Senior Secured Notes in an aggregate principal amount of at least
$717,102,000;

(d) the Administrative Agent and the Arrangers shall have received documents and
certificates relating to the organization, existence and good standing of each
Loan Party and the authorization of this Amendment and the Loan Documents and
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent and the Arrangers;

(e) the Administrative Agent and the Arrangers shall have received a favorable
legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Collateral Agent, the Swing
Line Lender, each L/C Issuer, the Lenders and the Arrangers, dated the Tranche
B-5 Incremental Effective Date, in form and substance reasonably satisfactory to
the Administrative Agent and the Arrangers, which the Loan Parties hereby
request such counsel to deliver;

(f) the Administrative Agent and the Arrangers shall have received a favorable
legal opinion of Conyers, Dill & Pearman Limited, counsel to the Loan Parties
incorporated in Bermuda, addressed to the Lenders, the Administrative Agent, the
Collateral Agent, the Swing Line Lender, each L/C Issuer and the Arrangers,
dated the Tranche B-5 Incremental Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent and the Arrangers, which the
Loan Parties hereby request such counsel to deliver;

(g) the representations and warranties of Holdings, Foreign Holdings, the
Borrower, Parent and each other Loan Party set forth in Section 3 hereof shall
be true and correct as of the Tranche B-5 Incremental Effective Date, and the
Administrative Agent shall have received a certificate, dated the Tranche B-5
Incremental Effective Date and signed by a Responsible Officer or the chief
executive officer of the Borrower, confirming the truth and correctness thereof,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers;

 

5



--------------------------------------------------------------------------------

(h) no Default shall exist, or would result from the proposed Borrowing of the
Tranche B-5 Term Loans or from the application of the proceeds thereof;

(i) the Administrative Agent shall have received all documentation and other
information reasonably requested by it that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act; and

(j) the Arrangers shall have received payment of all fees payable in connection
with this Amendment and the Administrative Agent and the Arrangers shall have
received all other amounts due and payable on or prior to the Tranche B-5
Incremental Effective Date, including reimbursement or payment of all reasonable
and documented out-of-pocket costs and expenses required to be reimbursed or
paid by the Borrower in connection with, this Amendment.

The Administrative Agent shall notify the Borrower and the Lenders (including
the Tranche B-5 Term Lenders) of the Tranche B-5 Incremental Effective Date, and
such notice shall be conclusive and binding.

SECTION 7. Reaffirmation of Guaranty and Security. (a) Each Loan Party, by its
signature below, hereby agrees that, notwithstanding the effectiveness of this
Amendment, the Collateral Documents continue to be in full force and effect;

(b) each Loan Party, by its signature below, affirms and confirms (i) its
obligations under each of the Loan Documents to which it is a party, (ii) its
guarantee of the secured Obligations and (iii) the pledge of and/or grant of a
security interest in its assets as Collateral to secure such Obligations, all as
provided in the Loan Documents as originally executed, and acknowledges and
agrees that such guarantee, pledge and/or grant continue in full force and
effect in respect of, and to secure, such Obligations under the Credit Agreement
and the other Loan Documents;

(c) in addition to, and not in lieu of, any other Liens for the benefit of the
Tranche B-5 Term Lenders, as security for the payment or performance, as the
case may be, in full of the Obligations, including the Guarantees, security
interests are hereby granted by the following Grantors (as such term is defined
in the Security Agreement) to Citibank, N.A., as collateral agent under the Loan
Documents (including, without limitation, the Credit Agreement) for the Secured
Parties, in, all right, title or interest in or to any and all of the following
Collateral, in each case whether now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest: (i) by each of the Grantors in the Pledged
Collateral (as such term is defined in the Security Agreement) and (ii) by each
of the Grantors other than Freescale Semiconductor Holdings IV, Ltd. in the
Article 9 Collateral (as such term is defined in the Security Agreement); and

 

6



--------------------------------------------------------------------------------

(d) each Grantor hereby authorizes the filing of any financing statements or
continuation statements, and amendments of financing statements, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect the security
interest granted to the Collateral Agent in connection with this Amendment. Such
financing statements may contain an indication or description of collateral that
describes such property in any manner as the Collateral Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the collateral granted to the Collateral Agent in
connection with this Amendment, including describing such property as “all
assets” or “all personal property,” and “whether now owned or at any time
hereafter acquired” or “now has or at any time in the future may acquire any
right, title or interest.”

SECTION 8. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent, the Collateral Agent and the Arrangers for their
reasonable and documented out-of-pocket costs and expenses in connection with
this Amendment, including the fees, charges and disbursements of Cravath,
Swaine & Moore LLP.

SECTION 9. Non-Reliance on Administrative Agent. Each Tranche B-5 Term Lender
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any Arranger or any Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates and made its own
decisions to make its Tranche B-5 Term Loans hereunder and enter into this
Amendment. Each Tranche B-5 Term Lender also represents that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any Arranger or any Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Amendment, the Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.

SECTION 10. Administrative Agent Consent. The Administrative Agent hereby
agrees, for purposes of Section 2.14 of the Credit Agreement, and without
prejudice to or affecting Section 9 hereof, that (a) the terms of the Tranche
B-5 Term Loans provided in this Amendment and the Credit Agreement, to the
extent that such terms differ from those provided for Term Loans in the Credit
Agreement and the other Loan Documents, are reasonably acceptable to the
Administrative Agent and (b) each Tranche B-5 Term Lender which is not a Lender,
an Affiliate of a Lender or an Approved Fund has been approved and consented to
by the Administrative Agent.

SECTION 11. Post-Closing Undertakings With Respect to Collateral. (a) Within 45
days following the Tranche B-5 Incremental Effective Date (or such later time as
the Administrative Agent may agree in its sole discretion), the Borrower shall
deliver to the Administrative Agent, with respect to each Mortgaged Property,
(i) such duly executed amendments and other modifications to the Mortgage
thereon as shall have been reasonably requested by the Administrative Agent,
(ii)(x) a date-down or similar endorsement to its

 

7



--------------------------------------------------------------------------------

Mortgage Policy where available or (y) if no date-down or similar endorsement to
its Mortgage Policy is available, a mortgage modification endorsement, which may
include a T-38 endorsement for any Mortgaged Property located in Texas together
with a lien search to be performed after recordation of any Mortgage amendment
or modification required under clause (i) hereof; provided that the Borrower
shall be required to remove any encumbrance or lien on its title identified in
such lien search and not otherwise permitted under the Credit Agreement and
(iii) favorable opinions of local counsel to the Loan Parties in each state in
which any Mortgaged Property is located, in form and substance reasonably
satisfactory to the Administrative Agent, confirming that the Mortgage on each
Mortgage Property located in such state, as amended, continues to secure the
Obligations, including in respect of the Tranche B-5 Term Loans.

(b) Within 60 days following the Tranche B-5 Incremental Effective Date (or such
later time as the Administrative Agent may agree in its sole discretion), the
Borrower shall, or shall cause the applicable Loan Party to, deliver to the
Administrative Agent and the Collateral Agent, with respect to each Collateral
Document under the laws of any foreign jurisdiction, amendments, modifications
or supplements to such Collateral Document and/or such additional Collateral
Documents (and all related documents, including opinions of counsel, reasonably
requested by the Administrative Agent) as may be necessary or appropriate, in
the reasonable judgment of the Administrative Agent, to ensure that each such
Collateral Document and the interest created thereby shall continue to apply for
the benefit of all of the Obligations, including the Tranche B-5 Term Loans.

SECTION 12. Joinder. From and after the Tranche B-5 Incremental Effective Date,
each Tranche B-5 Term Lender executing and delivering a signature page to this
Amendment shall become a party to the Credit Agreement and, except as
specifically set forth herein or in the Credit Agreement, shall have the rights
and obligations of a Lender thereunder and under the other Loan Documents and
shall be bound by the provisions thereof.

SECTION 13. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopy or other electronic image scan
transmission of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment. The Agents may also require that any such documents and signatures
delivered by telecopy or other electronic image scan transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopy or other electronic image scan transmission.

SECTION 14. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 15. Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED HERETO, IN

 

8



--------------------------------------------------------------------------------

EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AMENDMENT, THE BORROWER, FOREIGN HOLDINGS, HOLDINGS, PARENT, EACH OTHER PARENT
GUARANTOR, EACH GUARANTOR, EACH AGENT PARTY HERETO AND EACH LENDER (INCLUDING
EACH TRANCHE B-5 TERM LENDER) CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER,
FOREIGN HOLDINGS, HOLDINGS, PARENT, EACH OTHER PARENT GUARANTOR, EACH GUARANTOR,
EACH AGENT PARTY HERETO AND EACH LENDER (INCLUDING EACH TRANCHE B-5 TERM LENDER)
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 16. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 17. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Borrower under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement. After the date hereof, any reference to the Credit
Agreement shall mean the Credit Agreement, as modified hereby.

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

FREESCALE SEMICONDUCTOR,

INC., as Borrower,

By:   /s/ Steven P. Goel   Name: Steven P. Goel   Title: Vice President and
Treasurer

FREESCALE SEMICONDUCTOR

HOLDINGS V, INC., as Holdings,

By:   /s/ Steven P. Goel   Name: Steven P. Goel   Title: Treasurer

FREESCALE SEMICONDUCTOR

HOLDINGS IV, LTD., as Foreign Holdings,

By:   /s/ Steven P. Goel   Name: Steven P. Goel   Title: Treasurer

FREESCALE SEMICONDUCTOR

HOLDINGS III, LTD., as Parent,

By:   /s/ Steven P. Goel   Name: Steven P. Goel   Title: Treasurer

[Freescale Semiconductor, Inc. Amendment Agreement]

September 11, 2013



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR,

LTD., as an Other Parent Guarantor,

By:   /s/ Steven P. Goel   Name: Steven P. Goel   Title: Treasurer

FREESCALE SEMICONDUCTOR

HOLDINGS II, LTD., as an Other Parent

Guarantor,

By:   /s/ Steven P. Goel   Name: Steven P. Goel   Title: Treasurer SIGMATEL,
LLC, as a Guarantor, By:   Freescale Semiconductor, Inc.,   its sole member By:
  /s/ Steven P. Goel   Name: Steven P. Goel   Title: Vice President and
Treasurer

[Freescale Semiconductor, Inc. Amendment Agreement]

September 11, 2013



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and Collateral Agent, By:   /s/ Matthew
Burke   Name: Matthew Burke   Title: Vice President

[Freescale Semiconductor, Inc. Amendment Agreement]

September 11, 2013



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH, as Tranche B-5 Term Lender

By:   /s/ Anca Trifan   Name: Anca Trifan   Title: Managing Director By:   /s/
Dusan Lazarov   Name: Dusan Lazarov   Title: Director

[Freescale Semiconductor, Inc. Amendment Agreement]

September 11, 2013



--------------------------------------------------------------------------------

Schedule 1

Commitments

 

Tranche B-5 Term Lender

   Tranche B-5
Term Loan
Commitment  

DEUTSCHE BANK AG, NEW YORK BRANCH

   $ 800,000,000   

TOTAL

   $ 800,000,000   